ORDER

PER CURIAM.
Katie Benedick appeals the judgment of the trial court dismissing her causes of action for negligent misrepresentation, intentional misrepresentation, and violation of the Missouri Merchandising Practices Act against SSM Cardiovascular & Thoracic Services, Inc. and Stephen D’Orazio, M.D. for failure to file an affidavit pursuant to Section 538.225 RSMo (Cum.Supp. 2005). We find that the trial court did not err in dismissing Benedick’s claims of negligent misrepresentation, intentional misrepresentation, and violation of the MMPA for failure to file a health care affidavit. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).